Case 2:20-cv-00904-DMG-SK Document 21 Filed 06/16/20 Page 1 of 2 Page ID #:88



 1
 2
                                                                      JS-6
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
                                   WESTERN DISTRICT
11
12
     CAROL FUSZARA,                            )    Case No.: CV 20-904-DMG (SKx)
13                                             )
                 Plaintiff,                    )    ORDER RE JOINT STIPULATION
14                                             )    TO DISMISS ENTIRE ACTION
          v.                                   )    WITH PREJUDICE [20]
15                                             )
   LIFE INSURANCE COMPANY OF                   )
16 NORTH AMERICA,                              )
                                               )
17               Defendant.                    )
                                               )
18
19        Based upon the parties’ stipulation and for good cause shown,
20        IT IS HEREBY ORDERED that the above-captioned action is dismissed in its
21 entirety as to all defendants, with prejudice.
22        IT IS HEREBY FURTHER ORDERED that the parties shall bear their own
23 attorneys’ fees and costs in this matter. All scheduled dates and deadlines are
24 VACATED.
25
26 DATED: June 16, 2020
                                               DOLLY M. GEE
27
                                               UNITED STATES DISTRICT JUDGE
28
                                               1
Case 2:20-cv-00904-DMG-SK Document 21 Filed 06/16/20 Page 2 of 2 Page ID #:89



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2                Case No. 2:20-cv-00904-DMG-SK
                                                [PROPOSED] ORDER RE JT STIP TO DISMISS
     174075.1
                                                       ENTIRE ACTION WITH PREJUDICE
